Citation Nr: 9916240	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision dated October 28, 1946, which terminated a 
100 percent temporary rating under Extension 6, and granted 
an initial 50 percent disability rating for the veteran's 
service-connected head injury and an initial 10 percent 
disability rating for the veteran's service-connected scars. 

2.  Whether a letter dated January 23, 1948, constituted a 
final decision for which a claim for clear and unmistakable 
error may be alleged.

3.  Whether there was clear and unmistakable error in a 
rating decision dated February 20, 1959, which reduced the 80 
percent rating in effect for the post-traumatic 
encephalopathy to 50 percent and confirmed a 10 percent 
rating for scars of the scalp, neck, right shoulder, and left 
occipital region. 

4.  Whether there was clear and unmistakable error in a 
rating decision dated August 14, 1963, which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

5.  Entitlement to an effective date prior to October 14, 
1993, for the assignment of a separate 10 percent disability 
rating for service-connected residuals of shell fragment 
wound in the occipital region. 

6.  Entitlement to an effective date prior to October 14, 
1993, for the grant of a total rating for compensation 
purposes based upon individual unemployability.

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or by reason of being 
housebound.

8.  Entitlement to an increased rating for post-traumatic 
syndrome, residuals, shell fragment wound, with skull 
fracture, currently evaluated as 50 percent disabling.

9.  Entitlement to an increased rating for residuals of an 
injury to the right occipital cervical nerve, currently 
evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for residuals of a 
shell fragment wound in the occipital region, currently 
evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for right shoulder 
scar, with Muscle Group I injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.

The issues regarding clear and unmistakable error in the 
February 20, 1959 and August 14, 1963 rating decision, 
entitlement to an effective date prior to October 14, 1993 
for the assignment of a separate 10 percent disability rating 
for service-connected residuals of shell fragment wound in 
the occipital region, entitlement to an effective date prior 
to October 14, 1993 for the grant of a total rating for 
compensation purposes based upon individual unemployability, 
entitlement to increased ratings for right shoulder scar, 
with Muscle Group I injury, residuals of an injury to the 
right occipital cervical nerve, and residuals of a shell 
fragment wound in the occipital region, and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, or by reason of being housebound, are 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  In a rating action dated October 28, 1946, the RO 
discontinued the veteran's temporary 100 percent convalescent 
rating under Extension 6 of the VA's Schedule for Rating 
Disabilities (1933) effective April 8, 1946.  

3.  The October 28, 1946, rating decision evaluated the 
veteran's service-connected disabilities as post-traumatic 
encephalopathy, rated as 50 percent disabling and scars of 
the scalp, neck, and right shoulder, rated as 10 percent 
disabling.  The combined disability rating was 60 percent, 
effective April 9, 1946.

4.  The veteran was notified of that decision in January 1948 
and of his appellate rights.  He did not appeal that 
determination.

5.  Any error in the October 28, 1946 rating decision was 
harmless.

6.  The January 23, 1948 letter from VA to the veteran is not 
a final rating decision on which a claim for clear and 
unmistakable error may be based.

7.  The post-traumatic syndrome, residuals of shell fragment 
wound with skull fracture are manifested primarily by chronic 
headaches and complaints of dizziness.


CONCLUSION OF LAW

1.  The October 28, 1946 rating decision, which discontinued 
the temporary 100 percent convalescent rating per extension 6 
of the 1933 Schedule for Rating Disabilities and assigned a 
50 percent rating for post-traumatic encephalopathy and a 10 
percent rating for scars of the scalp, neck, and right 
shoulder effective April 9, 1946 was not clearly and 
unmistakably erroneous and is final.  38 U.S.C. 4005; 
38 U.S.C.A. § 7105(West 1991); Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009; effective January 25, 1936, to December 31, 
1957; 38 C.F.R. §§ 3.104, 3.105 (1998), Part 4, Diagnostic 
Codes 7804, 8001, 9008 (1946). 

2.  A letter written from VA to the veteran, dated January 
23, 1948, was not a final rating decision.  38 U.S.C. 4005; 
U.S.C.A. § 7105 (West 1991); Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009; effective January 25, 1936, to December 31, 
1957; 38 C.F.R. §§ 3.104, 3.105 (1998).

3.  The criteria for a rating in excess of 50 percent for 
residuals of a shell fragment wound of the skull, to include 
post-traumatic syndrome and a fracture, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 8045-9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that the veteran was 
hospitalized after sustaining multiple shell fragment wounds 
to the head, upper back, and right shoulder.  X-rays 
reportedly showed a depressed compound comminuted fracture of 
the occiputs.  Subsequently in March 1945, it was reported 
that the wound was not depressed enough to cause significant 
neurological findings or damage. The head wound was to the 
occipital region extending down to the brain tissue. He 
remained hospitalized and was transferred back to the United 
States later in March 1945.  

In August 1945 he underwent a medical survey.  The clinical 
history reflected that the veteran sustained multiple wounds 
while engaging the enemy on Iwo Jima in February 1945.  He 
sustained shrapnel wounds to the skull and right shoulder.  
The wounds were described as a deep laceration to the right 
shoulder at the upper angle of the scapula and deep wound in 
the right occipital area and a skull fracture with brain 
secretion.  The wounds were treated and said to have healed 
without incident.  He returned from convalescence leave in 
July 1945.  He continued to complain of continuous headaches 
and dizziness with rapid head movements.  An examination 
showed a large "W" shaped scar in the right occipital and 
right cervical regions.  There was an area of hypesthesia 
over the scalp supplied by the greater occipital nerve.  
There was a 2" by 2" scar over the inner upper angle of the 
right shoulder. The neurological examination was negative.  
The psychiatric examination showed no neurosis or psychosis.  
The diagnosis was intracranial injury and it was recommended 
that the veteran be discharged from active duty.  The veteran 
received a disability discharge in October 1945.

The veteran's application for compensation was received in 
October 1945.  In a rating decision dated on October 27, 
1945, the RO granted service connection for wounds, 
lacerating occipital region of skull and posterior aspect of 
right shoulder, with fracture of skull and laceration of 
brain tissue and assigned a 100 percent evaluation under 
Diagnostic Codes 1833 and 3163 of the 1933 Schedule for 
Rating Disabilities.  The effective dated was October 13, 
1945, was assigned, pursuant to Extension 6

Subsequently on October 30, 1945 the veteran was notified 
that service connection had been granted for a head injury 
rated as 100 percent disabling.  He was further informed the 
disability resulting from his head injury had not reached a 
permanent or static level and the pension awarded for this 
disability was on a temporary basis and subject to change on 
medical examination or reconsideration of the case at a 
future date.  He was notified of his appellate rights.  

A VA neuropsychiatric was conducted on April 9, 1946.  At 
that time the veteran complained of frequent headaches, 
mostly occipital, which were relieved by lying down and 
resting.  He reported dizzy spells and on one occasion, while 
digging a hole he fell forward to the ground.  There was no 
evidence of a convulsion.  He ate well but slept poorly.  
When he rolled over on the back of his head, he awoke because 
of pain.  He was unable to wear a hat because the rim caused 
pain and headaches.  He also reported occasional quivering of 
the right upper arm.  He stated that holding a weight in his 
right hand caused numbness in his right arm.  He also felt 
nervous and restless, usually.  There was no evidence of a 
psychosis.  The veteran reported that since his discharge he 
had worked in a bakery for 2 days but the stopping and 
bending caused headaches and dizzy spells.  

The examination revealed paresthesia over the veteran's right 
scalp area.  Grip in the right hand was somewhat weaker than 
on the left.  All reflexes were reported as being hyperactive 
but no pathological reflexes were present.  Cranial nerves 
were intact, and no ataxia was shown.  Also, gait and posture 
were described as normal. A diagnosis of post- traumatic 
encephalopathy is also shown to have been of record.

An orthopedic examination for VA purposes was conducted in 
April 1946.  At that time the veteran complained of being 
tired all the time, frequent headaches, and dizzy spells when 
he stooped over.  He vomited occasionally when he got severe 
headaches.  The veteran was quite athletic and liked to play 
basketball.  It was reported that at the present time he 
could not.  His right arm was numb.  He stated that he could 
not lift anything heavy with his right arm.

The examination showed a large scar of the right occipital 
area and upper cervical of the head and neck.  This scar was 
depressed, adherent, and very tender.  The scar was sensitive 
for a distance of about 1 cm. around it.  The veteran 
reported that in the center of the scar there was an area 
that broke open and ran.  The entire scar was described as 
well healed.  There was a large scar on the right shoulder, 
which was about 3 to 4 cms square.  The scar was well healed.  
Motion in the shoulder joint was normal.  

The diagnosis was well healed scar of the occipital region of 
the head and upper part of the neck resulting from 
penetrating wounds together with a compound fracture of the 
skull and laceration of the brain.  Also diagnosed was a 
large scar of the right shoulder, well healed, resulting from 
penetrating shell fragment wounds.

An October 28, 1946 decision by the RO involved 
reconsideration and a decreased rating.  At that time it was 
remarked that R & PR 1009-E (now 38 C.F.R. § 3.105), as 
amended, did not apply.  The RO discontinued the temporary 
100 percent rating. The post traumatic encephalopathy was 
assigned a 50 percent disabling pursuant to Diagnostic Code 
8001 of the 1945 VA's Schedule for Rating Disabilities (1945 
Schedule).  A 10 percent rating was assigned for the scars of 
the scalp, neck, and right shoulder, under the provisions of 
Diagnostic Code 7804.  The combined rating, was 60 percent, 
effective April 9, 1946, under the provisions of 1945 
Schedule. 

A VA examination was ordered on October 30 1946 for April 
1950.  Of record is a private eye examination report, dated 
in January 1948, which reflects that the veteran complained 
of headaches and blurred vision. 
In a January 23, 1948 letter the RO notified the veteran that 
he had been previously informed by the VA on October 30, 
1945, that his disability had not reached a permanent or 
static level and therefore the disability rating assigned 
thereto was on a temporary basis and subject to change upon 
medical examination.  The letter further stated that the 
veteran's claim had been reviewed in light of the complete 
evidence of record, including the report of his most recent 
examination under the 1945 Rating Schedule.  The veteran was 
informed that his service-connected head condition was rated 
as 50 percent disabling and his service-connected scars of 
the

In response to the VA's January 23, 1948 letter, the veteran 
stated in a January 27, 1948 letter that he wished his case 
reviewed based on recent x-rays and examination.  

Received in February 1948 were reports of fee basis x-rays of 
the skull, which showed metallic fragments in the left 
occipital area and a fee basis examination, which were 
conducted in January 1948.  At that time the veteran 
complained of headaches, tenderness and soreness on his head, 
weakness, vertigo, and tremors.  Following the examination 
the diagnoses were post concussion syndrome, cephalalgia, 
post traumatic, with residual damage in the occipital are of 
the skull, and anxiety reaction, moderately severe. 

Following an examination for VA purposes in January 1948, the 
RO in an April 1948 rating decision, increased the 50 
percent, which had been in effect for the post-traumatic 
encephalopathy to 80, effective January 8, 1948.  The RO 
confirmed the 10 percent rating in effect for the scars of 
the scalp right shoulder, neck, and left occipital region.  
The combined evaluation was 80 percent.

In February 20, 1959 rating decision, the RO reduced the 80 
percent rating assigned for post traumatic encephalopathy to 
50 percent, effective April 22, 1959 and confirmed the 10 
percent in effect for scars involving the scalp, neck and 
right shoulder with retained foreign bodies.  The 50 percent 
for post-traumatic encephalopathy has remained in effect 
since that time.

The veteran received intermittent treatment at VA facilities 
for various disorders to March 1998.  A VA Aid and Attendance 
examination was conducted in January 1998.  At that time the 
veteran reported continuous occipital headaches and dizziness 
exacerbated by bending forward or looking upward.  Any stress 
also exacerbated these symptoms.  The diagnosis included 
cervical plexus dysfunction secondary to C2 nerve trauma.

A VA psychiatric examination was conducted in February 1998.  
The examiner noted that upon previous examination in 1994, a 
diagnosis was rendered to the effect that the veteran did not 
have any psychiatric illness.  The examiner also noted that 
the veteran had not had any psychiatric inpatient or 
outpatient care, and, had not been suicidal.  The examination 
revealed the veteran to be oriented to time, place, and 
person.  Memory was described as fairly intact in all three 
spheres.  There was no evidence of auditory or visual 
hallucinations, perceptual deficits, or psychosis.  Pressured 
speech, flight of ideas, or thought blocking were not 
detected.  He showed no evidence of depression, mania, or 
paranoia.  The veteran was neither homicidal or suicidal.  
Social judgment was described as intact.  The diagnosis was 
no evidence of any major psychiatric illness.  A Global 
Assessment of Functioning scale score of 80 was provided.  

A VA neurological examination was conducted in February 1998.  
At that time the veteran complained of chronic headaches and 
an aching in his neck.  The veteran gave a history of a 
stroke in 1991.  He stated that since that time he had facial 
drooping on the left side.  The examination showed that the 
veteran was alert and oriented in all three spheres.  
Language was fluent with normal repetition, naming and 
comprehension. The cranial nerves II through XII were intact 
except for mild facial drooping.   The impression was that 
the veteran, since his inservice head injury, had experienced 
numbness in the posterior aspect of his head and neck.  He 
also had decreased mobility in his neck, and chronic 
headaches.

I.  Clear and Unmistakable Error in the October 28, 1946 
Rating Action

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
38 U.S.C. 4005; currently 38 U.S.C.A. § 7105 (West 1991); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957; 38 C.F.R. §§ 3.104, 3.105(a) 
(1998).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision.  Russell, 3 Vet. App. at 
314;.  

Moreover, an alleged failure in the duty to assist by the VA 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter, 5 Vet. App. at 235-236.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391 (1995); see also Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).

In addition, the Court has stated that

. . . [clear and unmistakable error 
(CUE)] is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers compels 
the conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in original). 

The veteran has stated that the October 28, 1946 rating 
decision which discontinued the 100 percent rating was 
clearly and unmistakably erroneous.  It is contended that VA 
failed to follow the applicable regulations in effect at that 
time regarding reductions, state specifically the area of 
material improvements, and state specifically in what manner 
the veteran's service-connected disabilities had reached a 
permanent or static level.  The veteran argues that 
particular medical records, including those dated in April 
1946 and January 1948, which were part of the evidentiary 
record at the time of the applicable decisions, provided 
medical evidence that failed to show material improvement or 
that the veteran's service-connected disorders had reached a 
permanent or static level.  

The veteran is shown to have initially been awarded service 
connection pursuant to an October 1945 rating decision for 
wounds, lacerating occipital region of skull and posterior 
aspect of right shoulder, with fracture of skull and 
laceration of brain tissue.  A 100 percent evaluation, 
effective October 13, 1945, was assigned, pursuant to 
Extension 6 of the 1933 VA's Schedule for Rating Disabilities 
(Schedule). 

Extension 6 provided that in the absence of, or in lieu of, 
separately rating disorders under the diagnostic codes of the 
1933 VA's Schedule for Rating Disabilities, a temporary 100 
percent rating could be assigned for all disorders for a 
definite period of 6 months from the date of discharge for 
recent, unhealed injuries with unhealed fractures, continued 
infection, therapeutic immobilization of joints, effects of 
shock, operation, bed confinement or weakness, etc., 
requiring continued hospitalization or such as to prevent the 
pursuit of substantially gainful occupation on the part of 
the average person affected, or for acute or subacute 
diseases with continued infection, weakness, constitutional 
symptoms, limitation of physical activity, etc., 
necessitating continued hospitalization or such as to prevent 
the pursuit of a substantially gainful occupation on the part 
of the average person affected.  

For claims filed within three months from the date of 
discharge, the rating could be granted based upon service 
department records.  Extension 6 provided that the 100 
percent rating could be extended for a further period of six 
months only.  Extension 6 required that the VA cite the 
diagnoses of disease, injury, or residuals on the rating 
sheet along with the pertinent diagnostic codes from the 1933 
Schedule and that the VA notify the veteran that the rating 
was for a limited period of time not to exceed six months.  
Reductions or discontinuance of rating authorized herein will 
be in order prior to the expiration of the six month period 
in the event of reports of earlier examination or 
hospitalization disclose material improvement.  Reductions or 
discontinuance prior to the expiration of the six-month 
period R & P R-1009 (E) but in no event will the ratings 
specified herein be extended beyond the periods cited above.  

In October 1945 the veteran was notified of the October 1945 
rating decision and was further informed the disability 
resulting from his head injury had not reached a permanent or 
static level and the pension awarded for this disability was 
on a temporary basis and subject to change on medical 
examination or reconsideration of the case at a future date.  
However, he was not specifically informed that the 100 
percent rating was not to exceed 6 months.  He was notified 
of his appellate rights.  He did not appeal that decision.

The Board observes that VA Rules and Procedures 1009(E) 
(1946) required that when discontinuance of the convalescent 
rating was warranted prior to the end of the designated 6 
month period, the rating was to be extended for 60 days 
during which time the veteran would be notified of the 
proposed rating action and allowed the opportunity to submit 
evidence. 

The VA rating decision, dated October 28, 1946, reduced the 
100 percent temporary total rating.  The veteran's service-
connected post traumatic encephalopathy was shown to be 
evaluated as 50 percent disabling pursuant to Diagnostic Code 
8001 of the 1945 VA's Schedule for Rating Disabilities (1945 
Schedule).  In addition, the veteran's service-connected 
scars of the scalp, neck, and right shoulder were rated as 10 
percent, under the provisions of Diagnostic Code 7804 of the 
1945 Schedule.  The combined rating, was 60 percent, 
effective April 9, 1946. 

To summarize, the veteran was awarded a 100 percent rating 
under the provisions of Extension 6 effective October 13, 
1945, the day following service discharge.  Under the 
provisions of Extension 6, the rating was in effect at least 
for a period of 6 months from the date of discharge.  This 
rating could be extended for an additional 6 months, but if 
discontinuance of this rating was warranted prior to the 
initial 6-month period, VA Rules and Procedures 1009(E) would 
apply.  The initial 6-month period expired April 13, 1946 
with a 6-month extension the expiration date would have been 
October 13, 1946.  The October 1946 rating decision 
discontinued the 100 percent rating under the provisions of 
Extension 6, April 9, 1946, 4 days prior to the end of the 
initial 6-month period.  Therefore, the provisions of VA 
Rules and Procedures 1009(E) may have been for application.

Nevertheless, the Board finds this error to be harmless.  As 
indicated by the January 1948 letter from the RO to the 
veteran, the actual date of the reduction of compensation 
payments was February 1, 1948, approximately 15 months beyond 
the October 13, 1946 date authorized by Extension 6.  
Extension 6 clearly states that in no event will the ratings 
specified be extended beyond the periods cited above, that is 
12 months.  The Board notes that the veteran also was 
informed of his appellate rights and did not appeal.  The 
Board finds that any procedural error involved in the October 
1946 rating decision resulted in a benefit to the veteran.  
Accordingly, the Board finds no clear and unmistakable error 
in the October 1946 rating decision.

The Board will now review the disability ratings assigned to 
the veteran's service-connected disorders under the rating 
decision of October 1946.  The rating percentages assigned in 
October 1946 were in accordance with the 1945 Schedule.

Diagnostic Code 8001 provides for the evaluation of 
encephalopathy, traumatic. Following established brain 
concussion rate as post-traumatic personality disorders or 
mental enfeeblement.  Minimum, if symptomatic - 30 percent.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars, which are tender and painful on objective 
demonstration.

Diagnostic Code 9008 provided for the evaluation of 
post-traumatic personality disorders.  When there was mental 
enfeeblement or dementia, a ration of 100 percent was 
warranted.  When there were post-traumatic changes in 
disposition, difficult cerebration, retardation, depressed 
states, vasomotor headaches, undue fatigability, explosive 
emotional reactions, or convulsive seizures with complete 
social and industrial inadaptability, a rating of 100 percent 
was provided.  When there were lesser symptoms productive of 
considerable social and industrial inadaptability, a rating 
of 50 percent was provided.  

A disagreement with the way RO weighed and evaluated the 
evidence cannot constitute clear and unmistakable error.  See 
Fugo v. Brown, 6 Vet. App. 40 (1993).  The medical evidence 
before the VA in October 1946 included the service medical 
records, and examinations for VA purposes conducted in April 
1946. 

At that time of the April 1946 orthopedic examination the 
veteran's complaints included severe, and frequent headaches 
and dizziness.  However, the only abnormality recorded was a 
symptomatic scar, described as well healed, in the upper neck 
and the occipital region.  The veteran also complained of 
right arm numbness, and the inability to lift anything heavy 
with his right arm.  However, the examination showed that the 
scar on the right shoulder was well healed and there was no 
impairment in the range of motion.  Additionally, the 
diagnosis did not indicate the presence of any muscle damage.  

During the neuropsychiatric examination he reported 
headaches, dizziness, nervousness, and restlessness.  He also 
indicated that he had occasional quivering in the right hand 
and that holding a weight caused numbness in the right hand.  
However, the only significant abnormalities shown during the 
examination were paresthesia in the scalp area and grip 
strength in the right hand was somewhat weaker than the left.  
There was no diagnosis indicating muscle damage.

The RO's determination was a matter of judgment with regard 
to the evidence and was not inconsistent with the rating 
criteria in effect at that time.  Accordingly, the Board 
finds October 1946 rating decision was not clear and 
unmistakably erroneous.  

II.  Clear and Unmistakable Error in a Letter Dated January 
23, 1948

The veteran contends that a "rating determination" dated 
January 23, 1948, was not in accordance with the then 
applicable law.  It is noted that the "rating 
determination" at issue dated January 23, 1948, is a letter 
to the veteran from the RO.  This letter merely informed that 
veteran of the implementation of the October 1946 rating 
action.  While it is apparent that there had been a delay in 
notifying the veteran, the Board does not construe the 
January 1948 document as being a rating decision.  
Additionally the letter informed the veteran of his appellate 
rights as they related to the October 1946 rating action. 

Claims alleging clear and unmistakable error concern final 
decisions.  See 38 C.F.R. § 3.105(a).  In this instance, the 
January 1948 letter is not a rating decision, either final or 
otherwise.  Thus, the veteran's claim regarding clear and 
unmistakable error has no legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, his claim must be denied.  
The Board notes that the January 1948 examination reports 
were not received until February 1948 and were considered in 
the April 1948 rating action.

III.  Post Traumatic Syndrome, Residuals, Shell Fragment 
Wound
with Skull Fracture

The veteran contends that increased ratings for his service-
connected post traumatic syndrome, residuals, shell fragment 
wound, with skull fracture and residuals of a shell fragment 
wound in the occipital region, are warranted.  

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
In this regard, the Board is satisfied that all relevant 
evidence is of record and the statutory duty to assist the 
veteran has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (1998).  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (1998).  It is essential, both in the 
examination and evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (1998).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 50 percent rating is currently assigned for the veteran's 
service-connected head injury residuals under Diagnostic 
Codes 8045-9304 of Schedule.  38 C.F.R. Part 4 (1998). 

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.   This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.

Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 

Diagnostic Code 8100, provides that migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
disability rating.  A 30 percent rating requires more 
frequent prostrating attacks, and a 50 percent rating 
requires very frequent completely prostrating and prolonged 
attacks.  This is the highest evaluation permitted under this 
diagnostic code.

Under Diagnostic Code 9304, when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is warranted. 

A 70 percent rating is to be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships..  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The veteran statements describing the symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

To summarize, the most recent VA examinations in 1998 showed 
that the veteran's primary complaints were chronic headaches 
and dizziness.  However, the psychiatric examination 
indicated that the veteran did not exhibit evidence of having 
any major psychiatric illness.  Deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood were not shown to be manifested as due to this 
disorder.  The GAF score of 70 to 80 means that the 
psychiatric illness results in no more than slight impairment 
of social, occupational, or school functioning.  In addition, 
the psychiatric examination showed no significant loss of 
cognitive functioning or other psychiatric impairment.  The 
neurological examination, with the exception of numbness in 
the posterior aspect of the head and neck showed no pertinent 
abnormality.  Accordingly, it is the Board's judgment that a 
rating in excess of 50 percent is not warranted. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (1998).  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (1998).


ORDER

The veteran's claims as to the issues of clear and 
unmistakable errors in the rating decision dated October 28, 
1946, and in the VA letter dated January 23, 1948 are denied.  
Entitlement to an increased rating for post-traumatic 
syndrome, residuals, shell fragment wound, with skull 
fracture is denied.  

REMAND

A separate rating was granted for the veteran's 
service-connected right shoulder disorder by a rating 
decision dated in August 1963, and a 10 percent rating was 
assigned pursuant to Diagnostic Code 5301 (1963).  The 
veteran is right-handed.  

The veteran's current disability rating for his 
service-connected right shoulder disorder provides for 
evaluations based on injury to Muscle Group I, the extrinsic 
muscles of the shoulder girdle.  For the major extremity, a 
10 percent evaluation is warranted for moderate damage, a 30 
percent evaluation is warranted for moderately severe damage, 
and a 40 percent evaluation is warranted for severe damage.  

Disabilities of the shoulder and arm may also be rated under 
Diagnostic Codes 5200-5203 (1998), to include limitation of 
motion.  The recent VA examinations did not include range of 
motion testing.  The Board is of the opinion that an 
orthopedic examination would be of assistance in rendering a 
determination in this case. 

The veteran is in receipt of a 20 percent rating for 
incomplete paralysis of the upper radicular group.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 (1998).  The scarring in the 
occipital area is currently evaluated under diagnostic code 
7804, for a tender and painful scar.  However, scars may also 
be rated based on limitation of motion of the part affected.  
38 C.F.R. § 7805. 

 A VA neurological examination was conducted in February 
1998.  The diagnoses included numbness in the posterior 
aspect of the head and neck, together with decreased mobility 
in the neck.  However, the degree of impairment in the range 
of motion of the cervical spine was not reported and it is 
unclear from the evidence whether the impairment in the range 
of motion is caused by the scarring or the nerve damage.  
Thus, the Board finds that another examination is warranted  

Accordingly, these issues are REMANDED for the following 
actions:

1.  All current pertinent VA and private 
medical treatment records should be 
obtained and associated with the claims 
file. 

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of residuals of the shell 
fragment wound to the right shoulder.  
The examination should include all 
necessary tests and studies.  The 
veteran's right shoulder should be 
examined for degrees of both active and 
passive range of motion.   The examiner 
is requested to provide an opinion as to 
whether any limitation of motion shown is 
due to skeletal or muscular impairment.  
The examiner should also be asked to note 
the normal ranges of motion of the 
shoulder.  Additionally, the examiner 
should be requested to determine whether 
the veteran's right shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
shoulder is used repeatedly over a period 
of time.  Following a review of the 
evidence, to include the service medical 
records and the initial examinations, it 
is requested that the examiner in the 
diagnosis identify the Muscle Group(s) 
injured by the shell fragment wound.  It 
is also requested that the examiner 
render an opinion as to whether the shell 
fragment wound to the right shoulder 
resulted in slight, moderate, moderately 
severe, or severe injury to Muscle Group 
I.  The examiner should provide a 
rationale for all conclusions reached.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to the examination.

3.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the extent and severity of his 
service-connected residuals of an injury 
to the right occipital cervical nerve and 
the scarring in the occipital region.  
Any indicated diagnostic tests and 
studies should be accomplished.  It is 
requested that the examination include 
range of motion testing to include the 
normal degrees of motion of the cervical 
spine.  If impairment of motion of the 
cervical spine is found, the examiner is 
requested to render an opinion as to the 
etiology.  The examiner is requested to 
identify all nerves involved.  The 
examiner is requested to provide an 
opinion as to whether the manifestations 
found represent mild, moderate, or severe 
incomplete paralysis of the right 
occipital cervical nerve.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination.  A complete rational for 
any opinion expressed should be included 
in the examination report. 

4.  The RO should inform the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
result in a denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

Thereafter, the case should be reviewed by the RO, to include 
consideration of DeLuca v. Brown, 8 Vet. App. 202 and 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

